DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0153626, filed on December 3, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings are objected to because of a typo in FIG. 10 S996, which recites "ERASE OPERAION  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “MEMORY SYSTEM PERFORMING DUMMY PROGRAM OPERATION DURING NORMAL PROGRAM OPERATION.”
[0078] recites “the controller 130 may determine not to no longer perform a program operation,” which is grammatically incorrect. Does the applicant mean “the controller 130 may determine 
[0083] recites “a page corresponding to a word line in which the number of memory cells whose threshold voltage is higher than the boundary page read voltage VR_BP is greater than a reference value,” which is grammatically incorrect. Does the applicant mean “a page corresponding and is greater than a reference value” as suggested by [0084]?
[0140] recites “the controller 130 performs the normal program operation on the first memory die DIE0 and performs the dummy program operation on at least one of the second memory die DIE0 to the fourth memory dies DIE1 to DIE3,” which is confusing and inconsistent with FIG. 9, where “DIE0” is referred to as both “first memory die” and “second memory die.” Does the applicant mean “the controller 130 performs the normal program operation on the first memory die DIE0 and performs the dummy program operation on at least one of the second 
[0145] recites “determined to be perform,” which is grammatically incorrect. Does the applicant mean “determined to be performed?”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "normal program operation" in claims 1, 3, 6, 15, 17, and 21 is a relative term which renders the claim indefinite.  The term "normal program operation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner suggests defining the term by incorporating limitations of claim 2 into claim & 15.
Similarly, the term "normal program " in claim 29 is a relative term which renders the claim indefinite.  The term "normal program " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 1, the claim recites the limitation “the number of dummy pages” in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a number of dummy pages.”
Regarding claim 4, the claim recites the limitation “the channel” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a channel.”
Regarding claim 6, the claim recites the limitation “the number of a free blocks” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, “a free blocks” is grammatically incorrect. For purposes of examination, the examiner construes the limitation to mean “a number of [[a]] free blocks.”
Regarding claim 12, the claim recites the limitation “the dummy page” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a dummy page.”
Regarding claim 13, the claim recites the limitation “the dummy page” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a dummy page.”
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar rationale.
Regarding claim 27, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar rationale.
Regarding claim 28, the claim recites similar limitation as corresponding claim 13 and is rejected for similar reasons as claim 13 using similar rationale.
Regarding claims 2, 5, 7-11, 14, 16, 19-20, and 22-26, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-16, 20-21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over PAPANDREOU (Pub No.: US 2020/0051621 A1), hereafter PAPANDREOU, in view of KIM (Pub. No.: US 2015/0332770A1), hereafter KIM.
Regarding claim 1, PAPANDREOU teaches:
A method for operating a memory system including a memory device having a plurality of memory elements and a controller coupled to the plurality of memory elements through a plurality of different channels
the method comprising: calculating the number of dummy pages in partially closed blocks in the plurality of memory elements (PAPANDREOU [0028] & [0030] teach counting pages defined as pages with invalid data (dummy data of any sort) in a block or page group, where the block or page group having one or more pages un-programmed is noted as partially programmed);
generating at least one dummy page group by grouping the dummy pages based on a dummy page count (PAPANDREOU [0054-0055] teach identifying a group of pages of the NAND flash memory block being in an open state having comparable characteristics and performing a calibration to pages of the group of identified pages; since a group consists of a plurality of pages with dummy data ([0030]), the group of pages is based on a count of pages with dummy data; see also [0045]).
PAPANDREOU does not appear to explicitly teach performing a dummy program operation on the at least one dummy page group while a normal program operation is performed. 
However, KIM teaches the limitation (KIM [0043] teaches programming upper page of the partial block with dummy data to increase power efficiency during a command of a host or a program operation (i.e. while a normal program operation is performed)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAPANDREOU and KIM before them, to include KIM’s 
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 2, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches:
wherein the normal program operation includes a user data program operation, a metadata program operation, a data flushing operation or a copy operation of valid data (see KIM [0043] as taught above in reference to claim 1, i.e. during a command of a host or a program operation). 
The same motivation that was utilized for combining PAPANDREOU and KIM as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 6, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches wherein the dummy page count is determined based on at least one of the number of the dummy pages, a reduction rate of valid pages in the memory die, the number of a free blocks among memory blocks in the memory device or a time taken for a normal program operation (see PAPANDREOU [0028] & [0030] as taught above in reference to claim 1 for counting pages with dummy data in a block or page group). 
Regarding claim 8, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches wherein the different partially closed blocks are coupled to the controller through the plurality of different channels (see PAPANDREOU FIG. 2 as taught above in reference to claim 1, where memory array 202 is arranged in multiple blocks 204, and bit lines of the memory array 202 are addressed through row decoder 210 and column decoder 212). 
Regarding claim 9, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches:
wherein the dummy page group includes the dummy pages that have different page offsets and are in the same partially closed block (see PAPANDREOU [0028] & [0030] as taught above in reference to claim 1 for a partially programmed block or page group having pages with dummy data, where KIM FIG. 9 and [0088] teach a plurality of dummy wordlines in a block). 
The same motivation that was utilized for combining PAPANDREOU and KIM as set forth in claim 1 is equally applicable to claim 9. 
Regarding claim 10, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches:
performing an erase operation on the partially closed blocks in which the dummy program operation is performed completely (KIM [0094-0095] teach a dummy program operation may be performed on a page disposed above a page which is subject to SPO, and before a new program operation is performed on the partial block, data included in all pages are erased; see also [0098-0099] & [0109-0110]). 
The same motivation that was utilized for combining PAPANDREOU and KIM as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 11, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches wherein the calculating the number of dummy pages is performed after a write request is received from a host (see PAPANDREOU [0028] & [0030] as taught above in reference to claim 1, where programmed pages (i.e. after a write request is received from a host) are counted pages defined as pages with dummy data).
Regarding claim 12, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches:
wherein the dummy page includes an erase page (KIM FIG. 9 & [0088] teach a memory block including dummy wordlines, where [0094-0095], [0098-0099], and [0109-0110] teach erasing the pages in the block; [0116] also teaches a dummy data program operation is performed on at least one clean page (i.e. erase page)). 
The same motivation that was utilized for combining PAPANDREOU and KIM as set forth in claim 1 is equally applicable to claim 12. 
Regarding claim 13, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches:
wherein the dummy page includes a boundary page and an erase page (KIM FIG. 9 & [0088] teach a memory block including dummy wordlines, where [0094-0095], [0098-0099], and [0109-0110] teach erasing the pages in the block, where [0109] teaches a program operation is 
The same motivation that was utilized for combining PAPANDREOU and KIM as set forth in claim 1 is equally applicable to claim 13.
Regarding claim 14, PAPANDREOU in view of KIM teaches the elements of claim 13 as outlined above. PAPANDREOU in view of KIM also teaches:
wherein the calculating of the number of the dummy pages includes: searching for the boundary page in each of the partially closed blocks and at least one erase page which is physically consecutive to the boundary page found based on boundary page information of the partially closed blocks (KIM [0105] teaches an incomplete program page (i.e. boundary page) is formed by a SPO (see also FIG. 9 WL3); [0091] also teaches SPO (i.e. boundary page information) occurs in a page connected to WL3 while the page is programmed with data indicating a third program state P3, and pages connected to WL4-23 are in an erase state (see FIG. 9, i.e. 
and calculating the number of boundary page and the erase pages (see KIM [0091] & [0105] above, where a page with SPO occurring is known; FIG. 9 & [0088] teach a memory block including dummy wordlines, where [0094-0095], [0098-0099], and [0109-0110] teach erasing the pages in the block; [0116] also teaches a dummy data program operation is performed on at least one clean page (i.e. erase page), where PAPANDREOU [0028] & [0030] teach counting pages with dummy data in a block or page group).
The same motivation that was utilized for combining PAPANDREOU and KIM as set forth in claim 1 is equally applicable to claim 14.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 20, PAPANDREOU in view of KIM teaches the elements of claim 15 as outlined above. PAPANDREOU in view of KIM also teaches wherein the controller generates the dummy page group when a write request with a user data is received from a host (see PAPANDREOU [0054-0055] as taught above in reference to  
Regarding claim 21, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 23, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 24, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 25, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 26, the claim recites similar limitation as corresponding claim 11 and is rejected for similar reasons as claim 11 using similar teachings and rationale.
Regarding claim 27, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar teachings and rationale.
Regarding claim 28, the claim recites similar limitation as corresponding claim 13 and is rejected for similar reasons as claim 13 using similar teachings and rationale.

Claims 3-4, 7, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PAPANDREOU in view of KIM as applied to claims 1 and 15 above, and further in view of IN (Pub. No.: US 2014/0029341 A1), hereafter IN.
Regarding claim 3, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM does not appear to explicitly teach:
wherein the dummy program operation is performed in at least one of the plurality of memory elements that is in an idle state in which the normal program operation or a read operation is not being performed. 
However, IN teaches the limitation (IN [0034] teaches dummy writes into unused pages using idle periods between consecutive write commands).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAPANDREOU, KIM, and IN before them, to include IN’s dummy writes during idle periods in PAPANDREOU and KIM’s flash memory system. One would have been motivated to make such a combination in order to increase efficiency by utilizing idle channels for dummy writes as taught by IN ([0046]).
Regarding claim 4, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM does not appear to explicitly teach:
wherein the dummy program operation is performed in at least one of the memory elements coupled to the channel that is in an idle state in which data is not transmitted. 
However, IN teaches the limitation (IN [0043] teaches writing pages in parallel across multiple channels, where if a data set written to the flash 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAPANDREOU, KIM, and IN before them, to include IN’s dummy writes during idle periods in PAPANDREOU and KIM’s flash memory system. One would have been motivated to make such a combination in order to increase efficiency by utilizing idle channels for dummy writes as taught by IN ([0046]).
Regarding claim 7, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM does not appear to explicitly teach:
wherein the dummy page group includes dummy pages that have the same page offset and are in different partially closed blocks. 
However, IN teaches the limitation (IN [0043] teaches the controller maintains the same page offset within each write target block 24, committing dummy writes to create the same page offset across all partially filled memory blocks belonging to a group).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAPANDREOU, KIM, and IN before them, to include IN’s 
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 22, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PAPANDREOU in view of KIM as applied to claims 1 and 15 above, and further in view of BUX (Pub. No.: US 2014/0032817 A1), hereafter BUX.
Regarding claim 5, PAPANDREOU in view of KIM teaches the elements of claim 1 as outlined above. PAPANDREOU in view of KIM also teaches:
wherein the calculating the number of dummy pages is performed (see PAPANDREOU [0028] & [0030] as taught above in reference to claim 1 for counting pages with dummy data in a block or page group). 
PAPANDREOU in view of KIM does not appear to explicitly teach wherein the calculating the number of dummy pages is performed while the memory device is in an idle state
However, PAPANDREOU in view of KIM and BUX teaches the limitation (BUX [0017-0018] teach determining whether the SSD is in an idle condition (FIG. 2 #201-#204), and if idle condition is detected, [0019] teaches determining the number of valid pages in a victim block (FIG. 2 #206), where PAPANDREOU [0028] & [0030] teach counting pages with dummy data in a block or page group).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAPANDREOU, KIM, and BUX before them, to include BUX’s performing background operations during idle periods of the memory device in PAPANDREOU and KIM’s flash memory system performing dummy programming. One would have been motivated to make such a combination in order to improve efficiency of the memory system by utilizing idle times of the memory system.
Regarding claim 19, PAPANDREOU in view of KIM teaches the elements of claim 15 as outlined above. PAPANDREOU in view of KIM also teaches:
wherein the controller generates the dummy page group (see PAPANDREOU [0054-0055] as taught above in reference to claim 1 for identifying a group of pages of the NAND flash memory block being in an open state having comparable characteristics). 
PAPANDREOU in view of KIM does not appear to explicitly teach wherein the controller generates the dummy page group while the memory device is in an idle state
However, PAPANDREOU in view of KIM and BUX teaches the limitation (BUX [0017-0018] teach determining whether the SSD is in an idle condition (FIG. 2 #201-#204), and if idle condition is detected, determining the victim block (FIG. 2 #205), where PAPANDREOU [0054-0055] teach identifying a group of pages of the NAND flash memory block being in an open state having comparable characteristics).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAPANDREOU, KIM, and BUX before them, to include BUX’s performing background operations during idle periods of the memory device in PAPANDREOU and KIM’s flash memory system performing dummy programming. One would have been motivated to make such a combination in order to improve efficiency of the memory system by utilizing idle times of the memory system.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of IN.
Regarding claim 29, KIM teaches:
A method for operating a memory system including a memory device and a controller configured to control the memory device (see KIM FIG. 1 Memory Device 110 & Memory Controller 120),
the method comprising: identifying, in response to a specific event, a boundary page of a partially closed memory element in the memory device and at least one erase page that is adjacent to the boundary page based on boundary page information generated as a result of the specific event, the boundary page separating the at least one erase page adjacent thereto from a normal program page in the partially closed memory element (KIM [0105] teaches an incomplete program page (i.e. boundary page) is formed by a SPO (i.e. specific event) (see also FIG. 9 WL3); [0091] also teaches SPO (i.e. boundary page information) occurs in a page connected to WL3 while the page is programmed with data indicating a third program state P3, and pages connected to WL4-23 are in an erase state (see FIG. 9, i.e. erase page which is physically consecutive to the SPO page); [0116] also teaches a dummy data program operation is performed on at least one clean page (i.e. erase page), and at least one dummy page on which a dummy program operation using dummy data having the highest threshold range is disposed between a string selection transistor and a page where SPO occurs; [0158] also teaches programming an upper page of a partial block where SPO occurs to prevent leakage current from flowing through the partial block from bitlines);
performing a dummy program operation on the boundary page and the at least one erase page […] (KIM FIG. 9 & [0088] teach a memory block including dummy wordlines, where [0094-0095], [0098-0099], and [0109-0110] teach erasing the pages in the block, where [0109] teaches a program operation is performed on the clean page (i.e. erase page), and 
performing an erase operation on the partially closed memory element after performing the dummy program operation (KIM [0094-0095] teach a dummy program operation may be performed on a page disposed above a page which is subject to SPO, and before a new program operation is performed on the partial block, data included in all pages are erased; see also [0098-0099] & [0109-0110]).
KIM does not appear to explicitly teach performing a dummy program operation on the boundary page and the at least one erase page when the partially closed memory element is in an idle state. 
However, KIM in view of IN teaches the limitation (IN [0034] teaches dummy writes into unused pages using idle periods between consecutive write commands, where KIM FIG. 9, [0088], [0094-0095], [0098-0099], and [0109-0110] teach erasing pages in the block, where [0109] teaches a program operation is performed on the clean page (i.e. erase page), and 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KIM and IN before them, to include IN’s dummy writes during idle periods in KIM’s dummy programming. One would have been motivated to make such a combination in order to increase efficiency by utilizing idle channels for dummy writes as taught by IN ([0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHA (Pub. No.: US 2018/0358098 A1) – “STORAGE DEVICE AND OPERATING METHOD THEREOF” relates to performing dummy program operation in an idle state.

ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138